Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/12/2022 and the Request for Continuing Examination filed on 08/12/2022 have been entered. Claims 1-7, 9-11 and 13-20 remain pending in the application. Claims 1 and 11 have been amended by the Applicant. Claims 16-20 were previously withdrawn.  Previous claims 1-7, 9-11 and 13-15 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 1 and 11.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based Provisional Application 62557556, filed 09/12/2017. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al. (hereafter Karmhag, of record) US 20090303565 A1.
In regard to independent claim 1, Karmhag teaches (see Figs. 1-8) a non-light-emitting variable transmission device (i.e. as electrochromic device, e.g. 50, see title, Abstract, paragraphs [01, 07-12,  24-27, 27-32, 35, 39-44]), comprising: 
an active stack (i.e. as electrochromic laminate sheet 30 with e.g. electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
a first transparent conductive layer overlying the active stack (i.e. as transparent conductive layer 12, paragraphs [25, 30, 35, 38-43, 46], Figs. 3A-3D); 
a second transparent conductive layer (i.e. transparent conductive layer 14,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the active stack (i.e. EC sheet 30, with EC 16, electrolyte 20, CE 18) is between the first transparent conductive layer and the second transparent conductive layer (i.e. as 30 with 16,20,18 is between transparent conductors 12 and 14, paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
an intermediate layer overlying the first transparent conductive layer and defining a first hole (i.e. as transparent substrate 22, including opening e.g. 46, 47,49 for connection lead 42, and hole of connection lead 42, and hole for lead attachment material 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], see e.g. Figs. 3A-D); 
a first bus bar comprising a first backing substrate and a first adhesive layer (as 42,66 i.e. bus bar for 60 including lead 42 as backing substrate above 22, and conducting connecting lead attachment material 66 as adhesive layer, paragraphs [35-38,40-43]), wherein the first bus bar (42,66) extends into the first hole and contacts the first transparent conductive layer (i.e.  66 with part of 42 extend through the hole, contacting transparent conductive layer 12 via 60,  paragraphs [35-43], as depicted in e.g. Figs. 3B-3D), wherein the first backing substrate (i.e. 42 above 22) extends above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), wherein only the first adhesive layer extends into the first hole (i.e. as e.g. hole of connection for only 66, where e.g. 66 also comprises part of 42 for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3B-D), and 
wherein the first adhesive layer comprises conductive material (i.e.as first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, and e.g. also comprises connection of lead 42, see Abstract, paragraphs [36-38;40-43], as depicted in e.g. Figs. 3B-D);
a second bus bar (as 44,66  i.e. bus bar 62 with connection lead 44, attachment material 66, connecting via 66  to 14, paragraphs [40-43], as depicted in e.g. Figs. 2A-3D) extending into a second hole of the intermediate layer (i.e. extending into second opening i.e. opening for 62, 44  in 22 as depicted in Figs. 3B,  see paragraphs [40-43]) and contacting a second transparent conductive layer (i.e. 62 with 44 extend through the hole and contacting transparent conductive layer 14, paragraphs [40-43], as clearly depicted in e.g. Figs. 3A-3D), 
wherein each of the first bus bar and the second bus bar extend above the intermediate layer (as connection lead 42, attachment material 66, and bus bar connection lead 44, attachment material 66, both extend above intermediate layer transparent substrate 22, see paragraphs [40-43, 25, 29, 35-36, 38], as depicted in e.g. Figs. 3B-3D, note that both bus bars 42,66 for 60 and 44,66 for 55 extend above intermediate layer 22, as clearly depicted in Figs. 3B), and 
a substrate (i.e. second substrate 24, paragraphs [25, 29, 35-36, 38-43]), wherein the active stack (i.e. as electrochromic laminate sheet 30 with electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43]) is between the intermediate layer and the substrate (i.e. as electrochromic laminate sheet 30 with layers 16, 20 and 18 is between transparent substrate 22 and second substrate 24, as clearly depicted in e.g. Fig. 3B, paragraphs [40-43]).  
But the particular embodiment of electrochromic device 50 depicted in Fig. 3-B Karmhag does not specify that the part of the first adhesive (e.g. 66) layer extends above the intermediate layer (i.e. above substrate layer 22, see Figs. 3A-B, and paragraphs [35-36, 38-43]).  
However, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 2B, that that the equivalent element of first adhesive (54 sealing substance) layer extends above the intermediate layer (i.e. as sealing substance 54  extends above substrate layer 22, as depicted in  Figs. 2B, paragraphs [38-43] therefore providing reduced probability for electrically shortening of the device via such sealing substance, and allowing the electrochromic device with improved electrical connections, and manufacturing methods, as well as providing electrical connections of electrochromic devices that do not influence the side seal of the electrochromic device, see Karmhag paragraphs [39-40, 07]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and configuration of embodiment of Fig. 2B where the first adhesive, i.e. 54 sealing substance layer extends above the intermediate layer i.e. substrate 22, in order to provide reduced probability for electrically shortening of the device via such sealing substance, provide electrochromic device with improved electrical connections and manufacturing methods, and also provide electrical connections of electrochromic device that do not influence the side seal of the electrochromic device, (see Karmhag paragraphs [39-40, 07]).

In regard to independent claim 11, Karmhag teaches (see Figs. 1-8) a non-light-emitting variable transmission device (i.e. as electrochromic device, e.g. 50, see title, Abstract, paragraphs [01, 07-12,  24-27, 27-32, 35, 39-44]), comprising: 
an active stack (i.e. as electrochromic laminate sheet 30 with e.g. electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
a first transparent conductive layer overlying the active stack (i.e. as transparent conductive layer 12, paragraphs [25, 30, 35, 38-43, 46]); 
an intermediate layer overlying the first transparent conductive layer and defining a first hole (i.e. as transparent substrate 22, including opening e.g. 46, 47,49 for connection lead 42, and hole of connection lead 42, and hole for lead attachment material 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], see e.g. Figs. 3A-D); and 
a first bus bar comprising a first backing substrate and a first adhesive layer (as 42,66 i.e. bus bar for 60 including lead 42 as backing substrate above 22, and conducting connecting lead attachment material 66 as adhesive layer, paragraphs [35-38,40-43]), wherein the first bus bar (42,66) extends into the first hole and contacts the first transparent conductive layer (i.e.  66 with part of 42 extend through the hole, contacting transparent conductive layer 12 via 60,  paragraphs [35-43], as depicted in e.g. Figs. 3B-3D), wherein the first backing substrate (i.e. 42 above 22) extends above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), wherein only the first adhesive layer extends into the first hole (i.e. as e.g. hole of connection for only 66, where e.g. 66 also comprises part of 42 for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3B-D), and 
wherein the first adhesive layer comprises conductive material (i.e.as first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, and e.g. also comprises connection of lead 42, see Abstract, paragraphs [36-38;40-43], as depicted in e.g. Figs. 3B-D);
a second bus bar comprising a second conductive tape (as i.e. connection lead 44, attachment material 66 for 62, paragraphs [35-36, 38-43], as depicted in e.g. Figs. 3B-3D), the second conductive tape of the second bus bar extending into a second hole of the intermediate layer (i.e. extending into second opening for 44, 66 in 22 for 62, paragraphs [35-36, 38-43], Figs. 3B) and contacting a second transparent conductive layer (i.e. 66, 44 extend through the hole and contacting transparent conductive layer 14 via 62,  paragraphs [35-43], as depicted in e.g. Figs. 3B-3D), 
 wherein the first hole is spaced apart from the second hole (i.e. as opening for 42, 66, is spaced apart from opening for 44, 66, see paragraphs [35-43], as depicted in e.g. Figs. 3A-3D); and 
wherein each of the first bus bar and the second bus bar extend above the intermediate layer (as connection lead 42, attachment material 66, and bus bar connection lead 44, attachment material 66, both extend above intermediate layer transparent substrate 22, see paragraphs [40-43, 25, 29, 35-36, 38], as depicted in e.g. Figs. 3B-3D, note that both bus bars 42,66 for 60 and 44,66 for 55 extend above intermediate layer 22, as clearly depicted in Figs. 3B), and 
a substrate (i.e. second substrate 24, paragraphs [25, 29, 35-36, 38-43]), wherein the active stack (i.e. as electrochromic laminate sheet 30 with electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43]) is between the intermediate layer and the substrate (i.e. as electrochromic laminate sheet 30 with layers 16, 20 and 18 is between transparent substrate 22 and second substrate 24, as clearly depicted in e.g. Fig. 3B, paragraphs [40-43]).  
But the particular embodiment of electrochromic device 50 depicted in Fig. 3-B Karmhag does not specify that the part of the first adhesive (e.g. 66) layer extends above the intermediate layer (i.e. above substrate layer 22, see Figs. 3B, and paragraphs [35-36, 38-43]).  
However, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 2B, that the equivalent element of first adhesive (54 sealing substance) layer extends above the intermediate layer (i.e. as sealing substance 54  extends above substrate layer 22, as depicted in  Figs. 2B, paragraphs [38-43] therefore providing reduced probability for electrically shortening of the device via such sealing substance, and allowing the electrochromic device with improved electrical connections, and manufacturing methods, as well as providing electrical connections of electrochromic devices that do not influence the side seal of the electrochromic device, see Karmhag paragraphs [39-40, 07]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and configuration of embodiment of Fig. 2B where the first adhesive, i.e. 54 sealing substance layer extends above the intermediate layer i.e. substrate 22, in order to provide reduced probability for electrically shortening of the device via such sealing substance, provide electrochromic device with improved electrical connections and manufacturing methods, and also provide electrical connections of electrochromic device that do not influence the side seal of the electrochromic device, (see Karmhag paragraphs [39-40, 07]).
Regarding claim 2, Karmhag teaches (see Figs. 1-8) that the second bus bar comprises a second conductive tape (i.e. as bus bar 62 with connection lead 44, attachment material 66, paragraphs [40-43], as depicted in e.g. Figs. 3B-3D), the second conductive tape of the second bus bar extending into the second hole of the intermediate layer (i.e. extending into second opening for 44, 66 in 22, paragraphs [40-43, 35-36, 38]) and contacting a second transparent conductive layer (i.e. 62, 44 extend through the hole for 44, 52, opening e.g. 48, 48 and contacting transparent conductive layer 14,  paragraphs [40-43], as clearly depicted in e.g. Figs. 3B-3D), wherein the first hole is spaced apart from the second hole (i.e. as opening for 42,60, 66 e.g. 47, is spaced apart from opening for 44, 62, 66, e.g. 48, see paragraphs [40-43], as depicted in e.g. Figs. 3A-3B).  
Regarding claims 3 and 14, Karmhag teaches (see Figs. 1-8) that the first bus bar does not contact any layer of the active stack or the second transparent conductive layer (i.e. 66, and 66 with connection lead 42 is attached only to layer 12, not to other layers as 18, 20, 16, or transparent conductor 14, paragraphs [40-43], as depicted in e.g. Figs. 3B).  
Regarding claim 4, Karmhag teaches (see Figs. 1-8) that at least one of the first hole and the second hole includes a pattern of holes extending through the intermediate layer to the first transparent conductive layer (i.e. as openings for 66 and 66 with connection lead 42, 44, include pattern of  small penetration openings 49 extending through 22, 24, towards connecting conducting layer 12, paragraphs [11, 43, 49, 50], Figs. 3B,D, 5A-C).  
Regarding claim 5, Karmhag teaches (see Figs. 1-8) that the first transparent conductive layer (i.e. transparent conductive layer 12 having layer 60) has a first thickness at a location under the first hole (i.e. as 12 having bus bar layer 60 with thickness in region under opening for 42, 66, as depicted in e.g. Figs. 3B-3D, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]) and a second thickness at another location spaced apart from the first hole (i.e. as 12 having bus bar layer 60 has thickness near region under opening for 42, 66, as depicted in e.g. Figs. 3B-3D, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]), wherein the first thickness is less than the second thickness, (i.e. as 12 having bus bar layer 60 with thickness in region under opening for 42, 66 is thinner than near the opening, as best depicted in e.g. Figs. 3B, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]).  
Regarding claim 6 and 7, Karmhag teaches (see Figs. 1-8) the first thickness (i.e. as 12 having bus bar layer 60 with thickness in region under opening for 42, 66 as best depicted in e.g. Figs. 3B-3D, see paragraphs [11, 35-36, 38-43, 45-46, 55-57]) but is silent that it is at least 90% of the thickness of the second thickness, and that a difference between the first thickness and the second thickness is no greater than 2 nm (however, differences in transparent electro conductor layer(s) thickness can be present by layer surface irregularities due to deposition manufacturing and creation of penetration openings through substrate layers 22, 24, by drilling, punching, laser ablation, kiss-cutting or other penetration means, see paragraphs [11, 35-36, 45-46, 55-57]).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust and optimize the thickness of transparent conductor in region under opening for connection lead with the thickness of the transparent conductor near the connection lead opening and minimize the thickens difference of these two regions to within the above ranges in order to provide electrochromic devices with improved electrical connections by manufacturing methods in a mechanically robust manner (including penetration means such as kiss-cutting, laser cutting, laser ablation, see paragraphs [11, 45, 56-57]) and where holes are created in the substrates, while leaving the other layer(s) untouched (see paragraphs [07, 12, 56]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 9 and 13, Karmhag teaches (see Figs. 1-8) that the conductive material does not contain silver (i.e. as attachment material 66 is provided by ultrasonic soldering as flux-less soldering and by ultrasonic welding, paragraphs [36, 39, 52, 55, 57]). 
Regarding claim 15, Karmhag teaches (see Figs. 1-8) the invention as set forth above, 
but the particular embodiment of electrochromic device 50 depicted in Fig. 3-B Karmhag does not specify further comprising a third hole between the first hole (for 66,42) and the second hole (66, 44) to electrically isolate the first bus bar. However, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 3A, that further comprises a third hole (i.e. as hole for isolation 53, see paragraph [40], as depicted in Fig. 3A) between the first hole and the second hole to electrically isolate the first bus bar (as hole for isolation(s) 53 is between the openings 47, 48 i.e. openings for leads 42, 44 with 66, 51 for isolation provided by 53, see paragraph [40], as depicted in Fig. 3A). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply additional hole for isolations (53) as in embodiment (Fig. 3A) to the embodiment (3B) of Karmhag in order to provide for  isolation by isolations in such hole and that the connections to first conducting layer are separated from second conducting layer (Karmhag, paragraph [40]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al. (hereafter Karmhag, of record) US 20090303565 A1 in view of Kailasam et al. (hereafter Kailasam, of record, see Information Disclosure form of 10/20/2018) US 20170371218 A1. 
Regarding claim 10, Karmhag teaches (see Figs. 1-8) at least one of the first and second bus bars has a backing substrate (i.e. as bus bar 60 and 62 have electron conducting connection leads 42, 44,  paragraphs [35-36, 37, 38-43]) but is silent it having a resistivity in a range of 1  cm to 7  cm.  
However, Kailasam teaches in the same field of invention of  mitigating defects in an electrochromic device under a bus bar (see e.g. Figs. 1-6, Title, Abstract, paragraphs [05-6, 12, 15, 24, 68-71, 74-75, 97-98, 158]), and further teaches that bus bars has a backing substrate having a resistivity in a range of 1  cm to 7  cm (i.e. as bus bar material with propensity for electromigration, such as materials include copper,  gold, nickel, graphene, aluminum, zinc, as their resistivity is in the above range,  see paragraphs [97-98, 158]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the bus bar materials according to teachings of Kailasam for the backing substrate materials of Karmhag because of their propensity for electromigration and suitability for have electron conducting connection leads (see paragraph [158]). In addition these are known materials with known properties of low electrical resistivity, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include low resistivity and excellent electrical conduction, and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.


Response to Arguments

Applicant’s arguments filed in the Remarks dated 08/12/2022 with respect to claim 1 and as applied to claim 11 have been fully considered but are not persuasive.
Specifically, Applicant argues on pages 6-7 regarding claim 1 and as applied to claim 11, that the cited prior art of Karmhag does not disclose most of claim 1 or 11 and the new amended features of claim 1 or 11, presumably such as (1) “where only the first adhesive layer extends into the first hole”, because Karmhag discloses that in each embodiment the sealing substance 54 that extends into the hole. The Examiner respectfully disagrees. With respect to the above issue, as noted in the rejection above, the cited prior art of Karmhag teaches most and renders obvious all limitations of claim 1, as Karmhag teaches (see Figs. 1-8) a non-light-emitting variable transmission device (i.e. as electrochromic device, e.g. 50, see title, Abstract, paragraphs [01, 07-12,  24-27, 27-32, 35, 39-44]), comprising: 
an active stack (i.e. as electrochromic laminate sheet 30 with e.g. electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
a first transparent conductive layer overlying the active stack (i.e. as transparent conductive layer 12, paragraphs [25, 30, 35, 38-43, 46], Figs. 3A-3D); 
a second transparent conductive layer (i.e. transparent conductive layer 14,  paragraphs [35-43], as depicted in e.g. Figs. 3A-3D), wherein the active stack (i.e. EC sheet 30, with EC 16, electrolyte 20, CE 18) is between the first transparent conductive layer and the second transparent conductive layer (i.e. as 30 with 16,20,18 is between transparent conductors 12 and 14, paragraphs [25, 35-36, 39-43], as depicted in e.g. Figs. 3A-3D); 
an intermediate layer overlying the first transparent conductive layer and defining a first hole (i.e. as transparent substrate 22, including opening e.g. 46, 47,49 for connection lead 42, and hole of connection lead 42, and hole for lead attachment material 66, for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], see e.g. Figs. 3A-D); 
a first bus bar comprising a first backing substrate and a first adhesive layer (as 42,66 i.e. bus bar for 60 including lead 42 as backing substrate above 22, and conducting connecting lead attachment material 66 as adhesive layer, paragraphs [35-38,40-43]), wherein the first bus bar (42,66) extends into the first hole and contacts the first transparent conductive layer (i.e.  66 with part of 42 extend through the hole, contacting transparent conductive layer 12 via 60,  paragraphs [35-43], as depicted in e.g. Figs. 3B-3D), wherein the first backing substrate (i.e. 42 above 22) extends above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), wherein only the first adhesive layer extends into the first hole (i.e. as e.g. hole of connection for only 66, where e.g. 66 also comprises part of 42 for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3B-D), and 
wherein the first adhesive layer comprises conductive material (i.e.as first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, and e.g. also comprises connection of lead 42, see Abstract, paragraphs [36-38;40-43], as depicted in e.g. Figs. 3B-D);
a second bus bar (as 44,66  i.e. bus bar 62 with connection lead 44, attachment material 66, connecting via 66  to 14, paragraphs [40-43], as depicted in e.g. Figs. 2A-3D) extending into a second hole of the intermediate layer (i.e. extending into second opening i.e. opening for 62, 44  in 22 as depicted in Figs. 3B,  see paragraphs [40-43]) and contacting a second transparent conductive layer (i.e. 62 with 44 extend through the hole and contacting transparent conductive layer 14, paragraphs [40-43], as clearly depicted in e.g. Figs. 3A-3D), 
wherein each of the first bus bar and the second bus bar extend above the intermediate layer (as connection lead 42, attachment material 66, and bus bar connection lead 44, attachment material 66, both extend above intermediate layer transparent substrate 22, see paragraphs [40-43, 25, 29, 35-36, 38], as depicted in e.g. Figs. 3B-3D, note that both bus bars 42,66 for 60 and 44,66 for 55 extend above intermediate layer 22, as clearly depicted in Figs. 3B), and 
a substrate (i.e. second substrate 24, paragraphs [25, 29, 35-36, 38-43]), wherein the active stack (i.e. as electrochromic laminate sheet 30 with electrochromic layer 16, electrolyte layer 20 and ion-conducting counter electrode 18, see paragraphs [25, 35-36, 39-43]) is between the intermediate layer and the substrate (i.e. as electrochromic laminate sheet 30 with layers 16, 20 and 18 is between transparent substrate 22 and second substrate 24, as clearly depicted in e.g. Fig. 3B, paragraphs [40-43]).  
As noted above, the particular embodiment of electrochromic device 50 depicted in Fig. 3-B Karmhag does not specify that the part of the first adhesive (e.g. 66) layer extends above the intermediate layer (i.e. above substrate layer 22, see Figs. 3A-B, and paragraphs [35-36, 38-43]).  However, Karmhag teaches in embodiment of electrochromic device 50 depicted in Fig. 2B, that that the equivalent element of first adhesive (54 sealing substance) layer extends above the intermediate layer (i.e. as sealing substance 54  extends above substrate layer 22, as depicted in  Figs. 2B, paragraphs [38-43] therefore providing reduced probability for electrically shortening of the device via such sealing substance, and allowing the electrochromic device with improved electrical connections, and manufacturing methods, as well as providing electrical connections of electrochromic devices that do not influence the side seal of the electrochromic device, see Karmhag paragraphs [39-40, 07]). Therefore it is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the design and configuration of embodiment of Fig. 2B where the first adhesive, i.e. 54 sealing substance layer extends above the intermediate layer i.e. substrate 22, in order to provide reduced probability for electrically shortening of the device via such sealing substance, provide electrochromic device with improved electrical connections and manufacturing methods, and also provide electrical connections of electrochromic device that do not influence the side seal of the electrochromic device, (see Karmhag paragraphs [39-40, 07]).
Specifically, Karmhag expressly teaches such first bus bar comprising a first backing substrate and a first adhesive layer (as 42,66 i.e. bus bar for 60 including lead 42 as backing substrate above 22, and conducting connecting lead attachment material 66 as adhesive layer, paragraphs [35-38,40-43]), wherein the first bus bar (42,66) extends into the first hole and contacts the first transparent conductive layer (i.e.  66 with part of 42 extend through the hole, contacting transparent conductive layer 12 via 60,  paragraphs [35-43], as depicted in e.g. Figs. 3B-3D), wherein the first backing substrate (i.e. 42 above 22) extends above the intermediate layer (as connection lead 42 extends above intermediate layer of substrate 22, as depicted in e.g. Fig. 3A-B, paragraphs [35-37, 38-43]), wherein only the first adhesive layer extends into the first hole (i.e. as e.g. hole of connection for only 66, where e.g. 66 also comprises part of 42 for connecting conducting layer 12,  paragraphs [25, 29, 35-36, 39-43], as depicted in e.g. Figs. 3B-D). Thus the cited embodiment do not have additional sealing substance (52, 54). It is further noted that first adhesive layer is not made of one single uniform component, since the first adhesive layer comprises conductive material, which is also disclosed by Karmhag as, i.e.as first adhesive layer includes conducting material of the connecting lead attachment material 66, which is attachment material, such as a solder or an electron conducting glue, and e.g. also comprises connection of lead 42, see Abstract, paragraphs [36-38;40-43], as depicted in e.g. Figs. 3B-D). Regarding this issue it is noted that the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.). Hence, the adhesive layer may comprise additional components. 
Therefore, the cited prior art of Karmhag expressly discloses and renders obvious all limitations of claim 1 and as applied also to claim 11, as well as the issues raised under (1) above. 
In response to Applicant's argument connected to issue (1), regarding modifications involving removing the material(s) from the hole openings, it is noted that such modifications are hypothetical and were not suggested in the current rejections of claims 1 and 11. In addition regarding the above limitations it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, it is noted that the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.). 
Additionally, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. No special definition of the term bus bar is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. It is noted that the feature upon which applicant relies (i.e., “bus bar”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “bus bar,” which seems to imply that it must be some specific single element. However, the specification is silent as to such specific definition. The specification does not prohibit interpretation given to the claim limitation. Therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. 
The same responses and reasoning as presented for claim 1 also applies for claim 11. No additional substantial arguments were presented after page 7 of the Remarks.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/            Primary Examiner, Art Unit 2872